Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10 are pending.  Claim 11 stands canceled.
Priority
Instant application 16764843, filed 5/16/2020 claims benefit as follows:

    PNG
    media_image1.png
    95
    398
    media_image1.png
    Greyscale
.
A foreign translation was submitted on 11/30/2021, and therefore, the priority data of 11/16/2017 is granted.
Response to Applicant Amendment/Argument
	Applicant responded to the restriction requirement in the non-final by making elections without traverse.
In view of the amendment, the objections of record are withdrawn.
	In view of the priority granted due to the foreign translation, the 102 rejection over the Song article is withdrawn.
	In view of the amendment, Applicant argues that the ‘460 patent has been overcome by amendment.  The rejection is withdrawn and reapplied in view of amendment.  See the 102/103 rejection below.

	In view of Applicant amendment, the 103 rejection over the ‘800 publication is withdrawn.
	Claims 3-5 stand withdrawn as not reading on an expanded specie.  Claims 6-10 stand withdrawn as not reading on an elected group.

Claim Rejection – 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US-7459460 (“the ‘460 patent”).
This rejection is based on an expanded specie.
The ‘460 patent teaches for example, example 18:

    PNG
    media_image2.png
    91
    382
    media_image2.png
    Greyscale
 at columns 41-42.
In this case, R1 = C6-C12 aryl unsubstituted.  R2 = H, L = C1-C3 alkyl, R3 = C6 aryl with 3 methoxy groups.  With respect to R4, the example teaches an amine substituent.  However, the synthetic scheme goes through the -SMe compound (XX below):

    PNG
    media_image3.png
    347
    464
    media_image3.png
    Greyscale
.
Thus, all the final products go through intermediate XX and therefore the -SMe compound of example 18 must have been made.  
In the alternative, the ‘460 patent fails to teach an example having an -SMe with the amended values of R1 and L as found in the instant amendment.
It would have been prima facie obvious to arrive at the -SMe version of this compound because the -SMe compound is a synthetic intermediate to the product compounds and thus one skilled in the art would have made the -SMe compound as an intermediate on way to the synthesis of example 18.  One skilled in the art would expect success because structurally similar compounds are expected to have similar properties.  In this case all of the -SMe compounds are substituted to arrive at final products.  Thus, all of the -SMe versions of the final products are contemplated.

Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-7459460 (“the ‘460 patent”).
The ‘460 patent teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘460 patent fails to teach a L = -CH2CH2-, or CH2.
However, the ‘460 patent teaches a homologue of propyl.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at the homologue because structurally similar compounds are expect to have similar properties.  In this case substituting one alkyl chain for a homologue would be expected to both act as alkyl chains – hydrophobic groups.
According to MPEP 2144.09:  
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
In this case the difference is a single -CH2- group.
General Note
	In order to expedite prosecution in the future, consideration should be given to the 

Conclusions
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622